Citation Nr: 0010765	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-05 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left wrist disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
asthma.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  The veteran did not appeal a February 1985 RO 
determination which held that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a left wrist disability.

2.  Evidence received since the February 1985 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a left wrist disability.

3.  The claim of entitlement to service connection for a left 
wrist disability is not plausible.

4.  The veteran did not appeal a February 1985 RO 
determination which held that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for asthma.

5.  The evidence received since the February 1985 RO decision 
is cumulative or redundant of evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for asthma.

6.  The veteran did not appeal a February 1996 RO 
determination which denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder.

7.  Evidence received since the February 1996 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.

8.  The veteran's claim for service connection for post-
traumatic stress disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a left wrist disability has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  The claim for service connection for a left wrist 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  New and material evidence to reopen the veteran's claim 
for service connection for asthma has not been received.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence to reopen the veteran's claim 
for service connection for post-traumatic stress disorder has 
been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

I.  Left Wrist

The veteran's claim for service connection for a left wrist 
disability was originally denied on the merits by an 
unappealed RO determination in February 1983.  Most recently, 
in February 1985, the RO held that new and material evidence 
had not been received to reopen the claim for service 
connection for a left wrist disability.  The veteran was 
informed of the denial and he did not appeal the decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 7105 
(West 1991).

The veteran maintains that he broke his left wrist during 
basic training and that he has submitted new and material 
evidence sufficient to reopen his claim.  The evidence 
pertinent to the issue of service connection for a left wrist 
disability of record at the time of the February 1985 rating 
decision was the veteran's service medical records.  These 
records are totally negative for any complaints, findings or 
diagnoses related to the veteran's left wrist.

The evidence submitted since the February 1985 rating 
decision includes VA medical records, VA examination reports, 
and the veteran's testimony before the undersigned member of 
the Board.  

VA medical records dated in 1992 reveal that the veteran 
complained of left wrist pain.  X-rays revealed that the 
veteran had a screw in his left wrist without complete union 
of the bones.  The veteran reported left wrist surgery in 
1985 or 1986.  

A February 1993 VA examination report indicates that the 
veteran reported he had sustained a left wrist fracture in 
1984 and that he had had surgery on his left wrist in 1984 
and again in 1985.

On VA examination in June 1999 the veteran reported injury of 
the left wrist in 1970, and surgery with fusion in 1984 or 
1985.  Following physical examination, the reported diagnoses 
included nonunion left wrist scaphoid with history of fusion.

At a videoconference hearing before the undersigned member of 
the Board in January 2000, the veteran testified that that 
his left wrist was trampled during basic training.  He stated 
the only treatment he was given at the time was Tylenol.  He 
stated that his left wrist was not x-rayed at that time.  He 
reported that he had had two surgeries for his left wrist.

The medical evidence of record at the time of the February 
1985 rating decision did not indicate that the veteran had a 
left wrist disability.  The newly submitted medical evidence 
shows that the veteran currently has a left wrist disability 
and that he has had left wrist surgery.  As current 
demonstration of the disability at issue by competent 
evidence is a criterion for determining the award of service 
connection, the newly submitted evidence is so significant, 
it must be considered in order to fairly decide the merits of 
the claim.  It is significant to note that there is no 
requirement that any "new" evidence must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Citing regulatory history, the Court of Appeals 
of the Federal Circuit held in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) concerning the definition of the term 
"new and material evidence" found in 38 U.S.C.A. § 5108, that 
38 C.F.R. § 3.156 emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Hence, the 
Board finds that new and material evidence has been received 
to reopen the claim of service connection for a left wrist 
disability.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for a 
left wrist disability, next it must be determined if the 
veteran has submitted evidence of a well-grounded claim for 
service connection under 38 U.S.C.A. § 5107(a).  Winters v. 
West, 12 Vet. App. 203, 207 (1999).  If he has not, the claim 
must fail, and VA is not obligated to assist the veteran in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be competent evidence of both a current disability and 
evidence of a relationship between that disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements and 
testimony that he now has a left wrist disability as a result 
of service, however, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

While the veteran does currently have a left wrist 
disability, the service medical records do not verify that 
the veteran injured his left wrist in service.  Nor do the 
post service medical records indicate that the veteran's 
current left wrist disability is related to service.  In 
fact, except on VA examination in June 1999, the post service 
medical records indicate that the veteran consistently 
reported he injured his left wrist in 1984, several years 
after discharge from service.  Without any medical evidence 
linking the veteran's current left wrist disability to 
service, the veteran's claim for service connection for a 
left wrist disability is not well grounded and the appeal 
based thereon must be denied.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, consideration 
in the first instance of whether the appellant's claim is 
well grounded, the appellant has not been prejudiced by the 
Board's decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In finding that new and material evidence had not 
been received to reopen the claim, the RO clearly did not 
find the evidence of record as a whole reached the level of a 
well-grounded claim.  To remand this case to the RO for 
consideration of the issue of whether the appellant's 
reopened claim is well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the appellant.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

II.  Asthma

The RO denied the veteran's claim for service connection for 
asthma on the merits by rating actions in November 1971, and 
February 1983, and in February 1985, found that new and 
material evidence had not been received to reopen the claim 
for service connection for asthma.  The record indicates that 
notice of the February 1985 denial was sent to the veteran 
and that that the veteran did not appeal within one year of 
such notice.  Accordingly, that decision is final.  38 
U.S.C.A. § 7105. 

The evidence pertinent to the issue of service connection for 
asthma which was of record at the time of the February 1985 
rating decision included the veteran's service medical 
records.  These records reveal that the on induction 
examination in January 1970 the veteran reported having had 
asthma since birth.  He stated that he currently only had 
asthma on exertion.  The veteran reported he had not received 
medical treatment for asthma since childhood.  The veteran 
complained of difficulty breathing in and out, relieved by 
liquid medication.  Chest examination of the veteran was 
within normal limits.

Service medical records also reveal that the veteran had 
possible hyperventilation in March 1970, and mild diffuse 
wheezing in April 1970.  Physical examination in May 1970 
revealed the veteran's chest to be clear.  The impression was 
asthma and the veteran was assigned a P3 profile.  In June 
1970 the veteran reported another asthma attack.  The 
veteran's lungs were noted to be normal and the veteran was 
advised to return during an attack, if another occurred.  In 
October 1970 the veteran complained of recurrent asthma.  
Examination revealed the veteran's lungs to be clear.  The 
veteran was examined for discharge from service in October 
1971.  The veteran reported that his condition was not 
changed since his last physical.  Chest x-ray was within 
normal limits.  The examiner noted that the veteran had a 
history of bronchial asthma.

Also of record prior to the February 1985 decision was a 
December 1980 note from a private physician.  The physician 
stated that the veteran was under his care for asthma and 
that the veteran should avoid strenuous exercise.

The evidence received since the February 1985 rating action 
pertinent to the veteran's asthma claim includes VA medical 
records, VA examination reports, and the veteran's testimony 
before the undersigned member of the Board.  

VA medical records dated from December 1990 to July 1999 show 
a history of chronic asthma.

On VA examination in February 1993 the diagnoses included 
bronchial asthma.  The list of the veteran's medications 
included Azmacort and Proventil inhalants.

VA examination in June 1999 revealed that the veteran's lungs 
were normal.

At the January 2000 hearing the veteran testified that his 
asthma was aggravated by service.  He stated that the 
physical exertion of running, jumping, and stooping in 
service aggravated his asthma.  The veteran reported that a 
doctor gave him a physical training profile.  The veteran 
also asserted the doctor had wanted him to go before a board 
for an honorable discharge due to asthma, but that the 
veteran had requested otherwise because he had wanted to 
remain in the Army.

The evidence of record at the time of the most recent final 
denial on any basis, in February 1985, established that 
asthma on exertion had been clinically noted on examination 
for entrance into service, and that the veteran had been 
treated for asthma during and after service.  Medical 
evidence submitted since the February 1985 rating decision 
reveals that the veteran continues to have asthma disability.  
However none of the newly submitted medical evidence, 
considered in conjunction with the record as a whole, 
provided what was missing at the time of the prior final 
denial, namely any indication as to whether or not the 
veteran's pre-existing asthma disability was aggravated by 
service.  Since the newly submitted medical evidence, 
considered in conjunction with the record as a whole, does 
not address the remaining unestablished criterion for service 
connection for asthma, these records are not material to the 
veteran's claim.

While the veteran testified before the Board that his asthma 
was aggravated by service, as a layperson he is not competent 
to render a medical opinion.  See Espiritu.  Accordingly, the 
veteran's testimony is not material to his claim that his 
asthma was aggravated by service.

Since new and material evidence has not been submitted since 
the February 1985 RO decision, reopening of the claim for 
service connection for asthma is not warranted.


III.  Post-Traumatic Stress Disorder

Most recently, in a February 1996 rating decision, the RO 
determined that the veteran did not have a clear diagnosis of 
post-traumatic stress disorder and held the veteran's claim 
for service connection for that disorder was not well 
grounded.  The veteran was sent notice of that denial of 
service connection for PTSD.  He did not appeal that decision 
within one year of notice and the decision became final.  38 
U.S.C.A. § 7105. 

The evidence of record at the time of the February 1996 
rating decision pertinent to the veteran's claim included the 
veteran's service medical records.  On his January 1970 
report of medical history upon induction to service the 
veteran indicated excessive worry and nervous trouble.  
Psychiatric evaluation at that time was normal.  The 
remaining service medical records, including the October 1971 
discharge examination report, are silent for any reference to 
a psychiatric disorder.  

Post service medical records, both VA and private, dated 
prior to February 1996 reflect treatment including for 
substance and alcohol abuse, but no other psychiatric 
disability.  On VA examination in September 1995 the VA 
examiner indicated that there was insufficient data and no 
signal event for the diagnosis of post-traumatic stress 
disorder.

The veteran was not clinically diagnosed with the disability 
for which service connection was sought, post-traumatic 
stress disorder, at the time of the February 1996 rating 
action.  The newly submitted medical evidence reveals current 
diagnoses of post-traumatic stress disorder.  As current 
demonstration of the disability at issue by competent 
evidence is a criterion for determining the award of service 
connection, the newly submitted evidence is so significant, 
it must be considered in order to fairly decide the merits of 
the claim.  Hence, the Board finds that new and material 
evidence has been received to reopen the claim of service 
connection for post-traumatic stress disorder.

The newly submitted evidence contains diagnoses of post-
traumatic stress disorder related to service.  Accordingly, 
the Board finds that the veteran has submitted evidence of a 
well-grounded claim for service connection for post-traumatic 
stress disorder.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for a left wrist 
disability is granted.

A well-grounded claim not having been submitted, the appeal 
for service connection for a left wrist disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for asthma is 
denied.

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for a post-traumatic 
stress disorder is granted.

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.


REMAND

Since the veteran's reopened claim for service connection for 
post-traumatic stress disorder is well grounded there is a 
duty to assist the veteran.  Currently the record does not 
contain a verified stressor or a determination by the RO as 
to whether the veteran had combat activity with the enemy in 
service.  The veteran has supplied a list of stressors but no 
attempt has been made to verify any of the claimed stressors.  
The list of stressors include an incident where the veteran 
claimed that he was subjected to enemy shelling in Vietnam 
and he felt like he was going to explode.  He stated that he 
was scared and crying.  The veteran reported that this 
incident happened in July of 1971 at the Danang compound.  He 
stated that he was with a fellow serviceman, Joe Lott, at 
that time.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  With the veteran's assistance and 
consent where necessary, the RO should 
collect copies of all records of the 
veteran's private and/or VA treatment for 
post-traumatic stress disorder which are 
not already on file.  All copies obtained 
should be associated with the veteran's 
claims file.

2.  The veteran should be requested to 
submit a statement providing a more 
detailed description regarding any 
stressors which he claims as the origin 
for a valid diagnosis of post-traumatic 
stress disorder.  He should attempt to 
identify the date, location and names of 
fellow service men who witnessed his 
claimed stressors.  He should be invited 
to submit any other evidence he may have 
which tends to corroborate the actual 
occurrence of his reported stressors.
 
3.  After obtaining the above 
information, the RO should make a 
determination as to whether or not the 
veteran engaged in combat activity with 
the enemy, and whether or not the claimed 
stressor is related to that combat.  Only 
if the RO determines the veteran did not 
engage in combat activity with the enemy, 
or the claimed stressor is not related to 
combat, it should send the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) copies of the 
veteran's service personnel records, and 
a copy of all statements of the veteran's 
claimed stressors, including a copy of 
trauma history recorded at the VA post-
traumatic stress disorder recovery 
program in December 1997.  The USASCRUR 
should be requested to attempt to 
corroborate the veteran's reported 
stressors to the extent possible.

4.  If the RO determines that the veteran 
served in combat and has a combat related 
stressor, or if a claimed stressor is 
verified, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature and 
extent of all currently present acquired 
psychiatric disorders.  The diagnosis(es) 
should be in accordance with the American 
Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition.  If post-traumatic stress 
disorder is diagnosed, the examiner 
should specifically identify the 
stressor(s) supporting the diagnosis.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.

5.  Following completion of the above, 
the RO should adjudicate the issue of 
entitlement to service connection for 
PTSD, de novo.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case on the 
matter, and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 
- 13 -


- 4 -


